Exhibit NEWS RELEASE FOR IMMEDIATE RELEASE:March 27, 2009 CRC Health Corporation Reports Operating Results For theQuarter and Twelve Months EndedDecember 31, 2008 CUPERTINO, CA,March 27, 2009 – CRC Health Corporation (“CRC” or the “Company”), a leading provider of substance abuse treatment and youth services through its wholly owned consolidated subsidiaries, announced its results for the fourth quarter and twelve months ended December 31, 2008. The Company has three operating divisions:recovery division, youth division, and healthy living division.The recovery division provides substance abuse and behavioral disorder treatment services through residential treatment facilities and outpatient treatment clinics.The youth division provides educational programs for underachieving young people through residential schools and wilderness programs.The healthy living division provides adolescent and adult weight management programs and treatment services for eating disorders.For segment reporting purposes, the Company reports in two segments:recovery and youth.The healthy living division is combined with corporate/other as it does not meet the quantitative threshold for separate segment reporting. For the year ended December 31, 2008, consolidated net revenue increased $22.4 million, or 5.0%, to $470.0 million in 2008 from $447.6 million in 2007.Additionally, during the year ended 2008, consolidated operating expenses increased $168.1 million or 43.9% to $550.9 million from $382.8 million.Operating expenses, excluding goodwill and intangible asset impairments of $146.7 million, increased $21.4 million, or 5.6%, to $404.2 million in 2008 from $382.8 million in 2007.Income (loss) from continuing operations, excluding goodwill and intangible asset impairments of $146.7 million, increased $1.1 million, or 1.7%, to $66.0 million in 2008 from $64.9 million in 2007.In 2008, the Company incurred non-recurring expenses of $146.7 million related to goodwill and intangible asset impairments:$4.5 million in its recovery division; and $142.2 million in its youth division.Income (loss) from continuing operations decreased by $145.7 million, or 224.7%, to a loss of $80.9 million in 2008 from income of $64.9 million in 2007.The decrease is primarily attributable to goodwill and intangible asset write-offs of $146.7 million in Consolidated net revenue for the fourth quarter ended December 31, 2008 decreased $2.1 million or 1.8% to 109.9 million compared to the same period in 2007. For the fourth quarter of 2008, consolidated operating expenses increased $1.3 million to $102.5 million, or 1.3% compared to the same period in 2007. Excluding discontinued operations, for the quarter endedDecember 31, 2008, consolidated adjusted pro forma net revenue decreased $3.5 million, or 3.1%, to $109.9 million from $113.4 million during the same period in 2007.Fourth quarter 2008 pro forma earnings before interest, taxes, depreciation and amortization (“EBITDA”) increased by $0.1 million, or 0.7%, to $21.3 million compared to $21.2 million during the same period in 2007.Fourth quarter 2008 pro forma operating expenses decreased $3.7 million, or 4.0%, to $88.6 million compared to $92.3 million during the same period in 2007. For the twelve months endedDecember 31, 2008, consolidated pro forma net revenue was $473.2 million which reflects a $7.2 million or 1.5% increase from the same period in 2007. For the twelve months endedDecember 31, 2008 pro forma EBITDA of $99.2 million reflects a decrease of $5.0 million, or 4.8%, from the same period of 2007. In the fourth quarter of 2008, management initiated a restructuring plan (the “FY08 Plan”) to further align the Company’s resources with its strategic business plan through workforce reductions, facility consolidations, and facility exit actions.Actions under the FY08 Plan are focused on facilities which have been negatively impacted by the economic crisis and the depressed credit markets. Approximately 100 full-time positions, impacting all divisions, have been eliminated under the FY08 Plan.
